Title: From John Adams to Benjamin Franklin, 13 September 1783
From: Adams, John
To: Franklin, Benjamin


          Sir,
            Paris Septr. 13th. 1783.
          I have recd. the Letter, which you did me the honor to write me on the 10th. of this Month, in which you say, you “have recieved a Letter from a very respectable Person in America, containing the following Words vizt:—‘It is confidently reported, propagated & believed by some among Us, that the Court of France was at Bottom against our obtaining the Fishery & Territory in that great Extent in which both are secured to Us by the Treaty—that our Minister at that Court favoured or did not oppose this design against us, and that it was entirely owing to the Firmness, Sagacity & Disinterestedness of Mr. Adams, with whom Mr. Jay united, that We have obtained those important Advantages.’ ”
          It is unnecessary for me to say any thing upon this subject, more than to quote the words which I wrote in the Evening of the 30th. of November 1782, and which have been recd. and read in Congress— Vizt—“As soon as I arrived in Paris, I waited on Mr. Jay, & learned from him the rise & progress of the Negotiation. Nothing that has happened since the beginning of the Controversy in 1761 has ever struck me more forcibly, or affected me more intimately, than that entire Coincidence of Principles & Opinions between him & me— In about three days I went out to Passy, & spent the Evening with Dr. Franklin, and entered largely into Conversation with him, upon the Course & present state of our foreign Affairs. I told him my opinion without reserve of the Policy of this Court, and of the Principles, Wisdom & Firmness, with which Mr. Jay had conducted the Negotiation in his Sickness & in my Absence, and that I was determined to support Mr. Jay to the utmost of my Power, in Pursuit of the same System. The Dr. heard me patiently, but said nothing.
          “The first Conference we had afterwards with Mr. Oswald, in considering one point & another, Dr Franklin turned to Mr. Jay & said, ‘I am of your opinion, & will go on with these Gentlemen, without consulting this Court.’ He has accordingly met Us in most of our Conferences, & has gone on with Us in entire Harmony & Unanimity throughout, and has been able & useful, both by his Sagacity & Reputation, in the whole Negotiation.”
          I have the honor to be, very respectfully / Sir / &c
        